Citation Nr: 0738837	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for interstitial cystitis, 
including as secondary to service-connected kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to April 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for interstitial 
cystitis.  The Board notes that during the course of the 
appeal, the veteran's claims file was temporarily brokered to 
the Cleveland, Ohio, VA Regional Office.  

In December 2004, the veteran testified at a video conference 
hearing before the Decision Review Officer (DRO).  A copy of 
the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for interstitial 
cystitis, including as secondary to service-connected kidney 
stones.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the evidentiary record shows that in May 2005, the 
veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to VA indicating treatment for 
his "pelvic pain/flank pain . . . . kidney 
stone/[i]nterstitial cystitis" in April 2005 at the Audie L. 
Murphy VA Hospital in San Antonio, Texas.  Subsequently 
thereafter, the RO obtained VA outpatient treatment records 
from June 2005 to November 2005 from the South Texas Veterans 
Health Care System, which also includes Audie L. Murphy VA 
Hospital.  However, treatment records dated in April 2005 
were not obtained and incorporated into the claims file.  

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
Because VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the 
evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain any outstanding VA treatment 
records from the South Texas Veterans 
Health Care System, which also includes 
April 2005 treatment at Audie L. Murphy 
Hospital in San Antonio, Texas.  

2.  Once all necessary development is 
completed, readjudicate the claim for 
entitlement to service connection for 
interstitial cystitis, including as 
secondary to service-connected kidney 
stones.  If the benefit sought in 
connection with the claim remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the appropriate time period within 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



